Name: Commission Regulation (EEC) No 2746/92 of 22 September 1992 opening an invitation to tender for the free supply of vitaminized skimmed milk powder for victims of the conflict in the former Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 92 Official Journal of the European communities INO L L/YLB COMMISSION REGULATION (EEC) No 2746/92 of 22 September 1992 opening an invitation to tender for the free supply of vitaminized skimmed milk powder for victims of the conflict in the former Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2139/92 of 23 July 1992 on urgent action for the supply of agri ­ cultural products to the victims of the conflict in what was formerly Yugoslavia ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2344/92 of 10 August 1992 laying down detailed rules applicable to the free supply of agricultural products to the victims of the conflict in the former Yugoslavia provided for in Council Regulation (EEC) No 2139/92 (2) provides for the award of supply contracts by invitation to tender ; Whereas an invitation to tender should be issued for the supply of 1 135 tonnes of vitaminized skimmed milk powder and the additional or derogation conditions to meet the specific requirements concerning the supply of those products should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, The tendering security shall be ECU 15 per tonne. Article 3 1 . The deadline for the submission of tenders shall be 11 a.m. (Brussels time) on 28 September 1992. 2. Where contracts are not awarded for the whole supply, a second deadline for the submission of tenders shall expire at 11 a.m. (Brussels time) on 12 October 1992. In that case, the time limits for the supplies set out in Annex I shall be put back by one week. 3 . By way of derogation from Article 1 5 of Regulation (EEC) No 2344/92, the intervention agency concerned shall publish an invitation to tender at least three days before the first deadline for the submission of tenders. Article 4 1 . Tenders must be submitted to the intervention agency holding the products as set out in Annex I. 2. By way of derogation from Article 6 (2) of Regula ­ tion (EEC) No 2344/92, the Commission shall fix the maximum quantity of skimmed milk powder to be taken over in exchange for each lot or shall decide to take no further action in respect of tenders received. Article 5 The certificate of takeover referred to in Article 9 (3) of Regulation (EEC) No 2344/92 shall be as set out in Annex II . Certificates shall be issued after unloading of the goods by the representative of the ECHO agency in Zagreb [ECHO  Zagreb, Hotel T, Remetinecka 106, 41000 Zagreb, Croatia ; (tel . 3841 650 087, telefax 3841 615 867]. Article 6 For the purpose of entering expenditure in the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the skimmed milk powder referred to in Article 1 shall be ECU 655 per tonne. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Regulation (EEC) No 2344/92, an invitation to tender in accordance with Article 2 (3) of that Regula ­ tion is hereby issued for the supply of four lots of vitami ­ nized skimmed milk powder under the conditions laid down herein. The skimmed milk powder to be taken over in exchange for that supplied is held by the intervention agencies listed in Annex 1 . Article 2 Tenders must cover the whole quantity making up each individual lot as set out in the notice of invitation to tender provided for in Article 15 ( 1 ) of Regulation (EEC) No 2344/92, in accordance with the delivery specifica ­ tions set out in Annex I. ( 1) OJ No L 214, 30. 7. 1992, p. 8 . (2) OJ No L 227, 11 . 8 . 1992, p. 18 . No L 279/6 Official Journal of the European Communities 23 . 9. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1992. For the Commission Ray MAC SHARRY Member of the Commission 23. 9. 92 Official Journal of the European Communities No L 279/7 ANNEX I DELIVERY SPECIFICATIONS 1 . The goods to be delivered :  product to be mobilized : vitaminized skimmed-milk powder meeting the requirements laid down in the Official Journal of the European Communities No C 114 of 29 April 1991 , page 3 (point I.B.l )  quantity : Lot A : 200 tonnes Lot B : 350 tonnes Lot C : 200 tonnes Lot D : 385 tonnes  packaging : (i) Lots A and B : the skimmed-milk powder must be packed in aluminium-based paper sachets or tins of a maximum net weight of 2 kg, grouped in cardboard boxes on pallets in accordance with normal export practice. (ii) Lots C and D : the skimmed-milk powder must be packed in new, clean, dry and intact bags of a net content of 25 kg in accordance with the specifications in the Annex to Commission Regulation (EEC) No 625/78 (') and grouped on pallets in accor ­ dance with normal export practice.  holders of skimmed-milk powder (to be taken over in exchange for that supplied) : 1 . Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt-Main 18 (tel. 49 691 56 40, telex 411 727/411 156, telefax 49 691 56 47 90, teletex 699 07 32) 2. Department of Agriculture and Food, Intervention Unit, Agriculture House, Kildare Street, IRL-Dublin 2 (tel. (353-1 ) 78 90 11 , telex 93 607 agri-el ; telefax (353-1 ) 61 62 63) ;  place of delivery : Pavilion 7 Zagrebadel Velesajam, Dubrovnik Avenue, Zagreb, Croatia . Fax (041 ) 615 867  deadlines for delivery (2) : Lot A : 15 October 1 992 Lot B : 1 5 November 1 992 Lot C : 15 October 1992 Lot D : 15 November 1992. 2. Marking Each cardboard box or bag and outer packaging must bear the Community emblem (format 10 x 15 cm) in accordance with the model in Official Journal of the European Communities No C 114 of 29 April 1991 and the words 'EEC aid  Regulation (EEC) No 2139/92  Vitaminized skimmed-milk powder' in one of the official Community languages. (') OJ No L 84, 31 . 3. 1978 , p. 19. (2) The delivery deadlines may be altered in agreement with the body responsible for takeover. No L 279/8 23 . 9. 92Official Journal of the European Communities ANNEX II TAKEOVER CERTIFICATE I, the undersigned : (Family name, first name and capacity) acting on behalf of hereby certify that the goods listed below, which are delivered pursuant to Commission Regulation (EEC) No 2746/92, were taken over as follows :  Place and date of takeover :  Product :  Net tonnage taken over :  Packaging :  Remarks : Signature :